PER CURIAM.
Appellant owned property which was-condemned under an urban redevelopment plan.1 In her complaint in the District Court she alleged that the action of the Land Agency was arbitrary and capricious, in that the purpose for which her property was seized was not a public-purpose and the taking was therefore-illegal. The District Court gave summary judgment for the Government on. this point, upon the authority of Berman *222v. Parker2 and Donnelly v. District of Columbia Redevel. Land Agency.3 We think the District Court was correct in the matter.
Appellant also complains of rulings of the trial court upon questions of evidence and complains concerning the amount of the verdict in view of the evidence. We find no error.
Affirmed.

. 348 U.S. 26, 75 S.Ct. 98, 99 L.Ed. 27 (1954).


. 106 U.S.App.D.C. 99, 269 F.2d 546 (D.C.Cir.1959), certiorari denied 361 U.S. 949, 80 S.Ct. 402, 4 L.Ed.2d 381 (1960).